Case 2:19-cv-00480-JPH-MJD Document 29 Filed 06/22/20 Page 1 of 3 PageID #: 206




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   TERRE HAUTE DIVISION

MIKEAL GLENN STINE,                                    )
                                                       )
                              Plaintiff,               )
                                                       )
                         v.                            )       No. 2:19-cv-00480-JPH-MJD
                                                       )
T. WATSON, et al.                                      )
                                                       )
                              Defendants.              )
                                                       )
                                                       )
UNITED STATES OF AMERICA,                              )
                                                       )
                              Interested Party.        )

       Order on Motion for Reconsideration, Motions for Injunctive Relief, Motion for
                       Evidentiary Hearing, and Motion for Copies

        Presently pending are the Interested Party United States of America's motion for

 reconsideration, dkt. [21], and Plaintiff Mikeal Stine's motions for injunctive relief, dkts. [7, 11],

 evidentiary hearing, dkt. [9], and copies, dkt. [23]. For the reasons below, the Court grants the

 United States' motion for reconsideration, dkt. [21], denies Mr. Stine's motions for injunctive relief

 and evidentiary hearing, dkts. [7, 9, 11], and grants Mr. Stine's motion for copies, dkt. [23].

        The United States has moved this Court to reconsider its order, dkt. [12], granting in forma

 pauperis status to Mr. Stine. See dkt. 21. In its motion, the United States cites to the Prison

 Litigation Reform Act ("PLRA") and advises the Court that Mr. Stine, a three-time striker, is not

 presently under imminent danger of serious physical injury, nor was he under any such danger

 when he filed his motion seeking in forma pauperis status. See id.; 28 U.S.C. SS 1915(g) (in forma

 pauperis status is unavailable to three-time strikers absent a showing of "imminent danger of

 serious physical injury").



                                                   1
Case 2:19-cv-00480-JPH-MJD Document 29 Filed 06/22/20 Page 2 of 3 PageID #: 207




        "Motions to reconsider serve a limited function, to be used 'where the Court has patently

 misunderstood a party, or has made a decision outside the adversarial issues presented to the Court

 by the parties, or has made an error not of reasoning but of apprehension.'" Davis v. Carmel Clay

 Schs., 286 F.R.D. 411, 412 (S.D. Ind. 2012) (quoting Bank of Waunakee v. Rochester Cheese Sales,

 Inc., 906 F.2d 1185, 1191 (7th Cir. 1990)) (additional quotations omitted), see also Broaddus v.

 Shields, 665 F.3d 846, 860 (7th Cir. 2011) (a motion to reconsider is appropriate "where significant

 new facts have been discovered.").

        Here, the United States has demonstrated the existence of significant new facts such that a

 grant of its motion for reconsideration is appropriate. See id. Specifically, the United States has

 brought to light facts showing that Mr. Stine misrepresented to the Court that his housing location

 placed him in imminent danger of physical harm. See dkt. 21-1 (Stine's Inmate History Quarters).

 As the United States points out, Mr. Stine was placed in the Special Housing Unit ("SHU") of the

 Federal Corrections Complex – Terre Haute ("FCC – Terre Haute") on May 23, 2019, and was

 never released to the general population for the remainder of his time at FCC – Terre Haute. See

 id. Additionally, as the United States also points out, although Mr. Stine claims to fear physical

 harm from inmate John McCullah based on a threat following Mr. Stine's cooperation with

 prosecution in 2005, Mr. Stine has not alleged that he has been housed with McCullah or recently

 threatened by McCullah. Furthermore, Mr. Stine has since been transferred out of FCC – Terre

 Haute entirely and is now housed at United States Penitentiary Tucson ("USP – Tucson").

        Because this Court's ruling on Mr. Stine's motion to proceed in forma pauperis was

 premised on Mr. Stine's misrepresentation that he was in imminent danger because he was being

 housed with inmates who have made threats on his life, the Court grants the United States' motion

 for reconsideration, dkt. [21], and revokes Mr. Stine's in forma pauperis status. For the same



                                                  2
Case 2:19-cv-00480-JPH-MJD Document 29 Filed 06/22/20 Page 3 of 3 PageID #: 208




 reasons discussed above, namely that Mr. Stine is not presently in imminent danger and was not

 in imminent danger when he filed his motions for injunctive relief, those motions [7, 11] relief are

 denied as moot in accordance with this Order.

        Mr. Stine's motion for evidentiary hearing, dkt. [9], is denied as premature. Mr. Stine's

 motion for copies, dkt. [23], is granted to the extent that the clerk is directed to include a copy of

 Mr. Stine's complaint and the public docket sheet along with his copy of this Order. The clerk is

 directed to update Mr. Stine's address to reflect that he is housed at USP – Tucson.

        Mr. Stine is ordered to pay the full filing fee in this matter ($400.00) by July 10, 2020.

 Failure to do so will result in the dismissal of this matter without further notice.

 SO ORDERED.

 Date: 6/22/2020




 Distribution:

 MIKEAL GLENN STINE
 55436-098
 TUCSON - USP
 TUCSON U.S. PENITENTIARY
 Inmate Mail/Parcels
 P.O. BOX 24550
 Tucson, Arizona 85734

 Jeffrey D. Preston
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 jeffrey.preston@usdoj.gov

 Shelese M. Woods
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 shelese.woods@usdoj.gov




                                                   3
